Citation Nr: 0517671	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  04-10 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
shoulder disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
narcolepsy.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for sleep 
apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to April 
1981.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
the Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for sleep 
apnea, and denied the claims to reopen the issues of 
entitlement to service connection for narcolepsy and a left 
shoulder disorder in October 2001.  The veteran was notified 
of this rating decision in October 2001 but did not file an 
appeal. 

2.  The evidence received subsequent to the unappealed rating 
decision in 2001 includes copies of recent VA medical records 
showing treatment for the claimed disabilities and the 
veteran's hearing testimony.  

3.  The evidence received since the October 2001 RO rating 
decision does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

Evidence received since the October 2001 rating decision is 
not new and material, and therefore, the claims for 
entitlement to service connection for sleep apnea, 
narcolepsy, and a left hip shoulder disorder are not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice in a letter dated in January 2003.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this regard, the RO obtained the 
veteran's VA medical records and accorded the veteran a 
hearing.  However, the issues on appeal involve the matter of 
whether a previously denied claim may be reopened, VA's duty 
to assist the veteran in the development of his claim is not 
triggered unless and until the claim is reopened.  See 
38 U.S.C.A. § 5103A.  Consequently, VA does not have a duty 
to assist that is unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

II.  Reopening of Claims

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for a disease first diagnosed after service when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303. 

In an October 2001 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
sleep apnea.  In this decision the RO also denied the claims 
to reopen the issues of entitlement to service connection for 
narcolepsy and a left shoulder disorder.  The veteran was 
provided notice of the decision in a letter dated in October 
2001.  He did not file a notice of disagreement and 
therefore, the October 2001 rating decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 (2001); see 
also 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2004).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  Because the 2001 rating 
action was the last final disallowance, the Board must review 
all of the evidence submitted since that action to determine 
whether the veteran's claims for service connection should be 
reopened and re-adjudicated on a de novo basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Board shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.  

38 C.F.R. § 3.156(a), which defines "new and material" 
evidence, was amended in August 2001.  The amendment is 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  The veteran filed his 
claim to reopen the issues of entitlement to service 
connection for sleep apnea, narcolepsy, and a left shoulder 
disorder in December 2002, so the amended version is 
applicable in this case.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2004).

A.  Sleep Apnea

The evidence of record at the time of the October 2001 rating 
action consisted of the veteran's service medical records, 
private medical records, and VA medical records.  The 
veteran's service medical records do not reveal any 
complaints of, treatment for, or diagnosis of, sleep apnea 
during service.  During service, in August 1980, the veteran 
was evaluated for sleep disorders.  After hospital admission 
and full testing the diagnosis was that there "no indication 
of narcolepsy or sleep apnea were noted during this 
hospitalization."  The veteran declined to have a separation 
examination.  

A VA medical record dated October 1994 reveals that testing 
was conducted and that the veteran was diagnosed with sleep 
apnea at this time.  Subsequent VA and private medical 
records show continued treatment for sleep apnea.  

In this case, the evidence submitted since the October 2001 
RO rating decision includes a December 2004 letter from the 
veteran's treating VA physician and the veteran's sworn 
testimony at a hearing before the Board.  The letter from the 
VA physician states that the veteran is "currently being 
treated for narcolepsy and sleep apnea, which he relates, 
began while he was in the service."  However, the bare 
transcription of medical history by a physician provided by 
the veteran does not transform such evidence into competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  The competent medical evidence of record reveals 
that he veteran had no complaints of sleep apnea during 
service and was not diagnosed with the disorder until many 
years after service.  

In January 2005, a hearing was held before the Board pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 2002).  The veteran 
testified that he was being treated for sleep apnea and he 
believed that it was related to his narcolepsy and his 
military service.  The veteran's testimony is not competent 
to establish that he incurred sleep apnea during his active 
service.  While lay testimony is competent to establish the 
occurrence of an injury, it is not competent to provide a 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108); Chavarria v. 
Brown, 5 Vet. App. 468 (1993) (an appellant's own recitations 
of his medical history does not constitute new and material 
evidence sufficient to reopen his claim when this account has 
already been rejected by the VA).


The Board concludes that this evidence is not "new and 
material" because it cumulative of the evidence and 
assertions which were already before the RO when it denied 
service connection for sleep apnea in October 2001.  Thus, 
the aforementioned evidence does not present a reasonable 
possibility of substantiating the claim, and therefore the 
claim is not reopened.  38 C.F.R. § 3.156(a).  

B.  Narcolepsy

The evidence of record at the time of the October 2001 rating 
action consisted of the veteran's service medical records, 
private medical records, and VA medical records.  The 
veteran's service medical records reveal that the veteran was 
evaluated or a history of sleepiness which apparently dated 
back to adolescence.  Initial evaluation was conducted at 
Fort Campbell and the diagnosis was that the veteran had 
narcolepsy with catalepsy which existed prior to service.  
The diagnosis that the veteran's disorder pre-existed service 
was made after telephone consultation with the veteran's 
mother who indicated that the veteran has a history of 
excessive sleepiness and falling limp dating back to 
childhood.  The veteran was then transferred to Letterman 
Army Medical Center for further evaluation.  At this facility 
hospitalization full narcolepsy protocol testing was 
conducted.  The result was that the "narcolepsy protocol 
[electroencephalogram] was read as normal."  After full 
inpatient evaluation the diagnosis was "no indication of 
narcolepsy or sleep apnea were noted during this 
hospitalization."  The veteran declined to have a separation 
examination.  

A private medical record dated July 1997 reveals that testing 
was conducted with the "findings typical of narcolepsy."  
Subsequent VA medical records reveal that the veteran 
continues to be treated for narcolepsy.  

In this case, the evidence submitted since the October 2001 
RO rating decision includes a December 2004 letter from the 
veteran's treating VA physician and the veteran's sworn 
testimony at a hearing before the Board.  The letter from the 
VA physician states that the veteran is "currently being 
treated for narcolepsy and sleep apnea, which he relates, 
began while he was in the service."  Again, this bare 
transcription of medical history by the physician provided by 
the veteran does not transform such evidence into competent 
medical evidence.  LeShore, 8 Vet. App. at 409.  The 
competent medical evidence of record reveals that he veteran 
was ultimately diagnosed as not having narcolepsy during 
service, by a service department medical facility which 
specialized in sleep disorders.  

In the January 2005 hearing before the Board, the veteran 
testified that he was diagnosed with narcolepsy during 
service and that the disorder did not exist prior to service.  
This testimony is cumulative of written statements making the 
same assertion which are already of record.  An appellant's 
own recitations of his medical history does not constitute 
new and material evidence sufficient to reopen a claim when 
this account has already been rejected by the VA.  Chavarria 
v. Brown, 5 Vet. App. 468 (1993).  

The Board concludes that this evidence is not "new and 
material" because it is cumulative of the evidence which was 
considered by the RO when it denied the veteran's claim to 
reopen the issue of entitlement to service connection for 
narcolepsy in October 2001.  Thus, the Board finds that the 
aforementioned evidence does not present a reasonable 
possibility of substantiating this claim, and therefore the 
claim is not reopened.  38 C.F.R. § 3.156(a).  

C.  Left Shoulder Disorder

The evidence of record at the time of the October 2001 rating 
action consisted of the veteran's service medical records, 
private medical records, and VA medical records.  The 
veteran's service medical records reveal that the veteran was 
treated on a single occasion for complaints of a left 
shoulder injury during service in November 1980.  While the 
veteran had complaints of left shoulder pain, physical 
examination revealed full range of motion.  X-ray examination 
revealed "no significant abnormalities."  The veteran 
declined to have a separation examination.  

A private x-ray record dated in February 1982 shows that the 
veteran had a dislocated left shoulder, while an October 1982 
x-ray record reveals a normal left shoulder.  Another private 
x- ray record dated in March 1983 again reveals a diagnosis 
of a left shoulder dislocation.  In July 1986, VA x-ray 
examination revealed no radiographic evidence of recurrent 
left shoulder dislocation.  However, private medical records 
dated October 1986 reveal that the veteran required surgical 
treatment for recurrent left shoulder dislocation.  

In this case, the evidence submitted since the October 2001 
rating decision includes two VA medical treatment records 
dated in February and May 2004.  The February record recounts 
a history of the veteran having a left shoulder dislocation 
during service and subsequently having recurrent left 
shoulder desolations.  The May 2004 record confirms 
degenerative changes of the left shoulder on x-ray 
examination.  The February 2004 treatment records provides 
only a bare transcription of medical history by the physician 
provided by the veteran, which does not transform such 
evidence into competent medical evidence.  LeShore, 8 Vet. 
App. at 409.  While the service medical records show 
complaints of left shoulder pain during service, they do not 
reveal any evidence of left shoulder dislocation.  The 
competent medical evidence of record reveals that he veteran 
was ultimately diagnosed with recurrent left shoulder 
dislocations subsequent to military service.  

In the January 2005 hearing before the Board, the veteran 
testified that he dislocated his left shoulder during service 
and that he had recurrent shoulder dislocations since that 
time.  This testimony is cumulative of written statements 
making the same assertion which are already of record.  See 
Chavarria v. Brown, 5 Vet. App. 468 (1993).  

The Board concludes that this evidence is not "new and 
material" because it cumulative of the evidence considered 
by the RO when it denied the veteran's claim to reopen the 
issue of entitlement to service connection for narcolepsy in 
October 2001.  Thus, the Board finds that the aforementioned 
evidence does not present a reasonable possibility of 
substantiating this claim, and therefore, the claim is not 
reopened.  38 C.F.R. § 3.156(a).  


ORDER

New and material evidence not having been submitted to reopen 
the claims for entitlement to service connection a sleep 
apnea, narcolepsy, and a left shoulder disorder, those claims 
remain denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


